    Case 2:20-cv-03162-CJC-SK Document 9 Filed 05/08/20 Page 1 of 1 Page ID #:20

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES – GENERAL

 Case No.         CV 20-03162-CJC (SKx)                                Date       May 8, 2020
 Title            Barbara Fox v. Ability Life Insurance Company



 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                             None Present                          __________
                Deputy Clerk                   Court Reporter / Recorder                      Tape No.
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                           LACK OF PROSECUTION

        It is a plaintiff's responsibility to prosecute its case diligently. That includes, where applicable,
promptly (a) filing stipulations extending a defendant’s time to respond to the complaint, (b) pursuing
default and remedies under Federal Rule of Civil Procedure 55 when a defendant fails to timely
respond to the complaint, or (c) dismissing a case the plaintiff has chosen not to pursue for any reason.

        Here, Plaintiff has filed a proof of service, yet the deadline for Defendant to respond to the
Complaint has passed and Plaintiff has taken no action. Accordingly, the Court, on its own motion,
hereby ORDERS Plaintiff to show cause in writing, no later than May 15, 2020 why this action should
not be dismissed for lack of prosecution. As an alternative to a written response by Plaintiff, the Court
will consider as an appropriate response to this OSC the filing of one of the following on or before the
above date:

    1. Plaintiff's Request for Entry of Default as to all Defendants or Defendants’ Answer

    2. A stipulation extending Defendants’ time to respond to the Complaint that complies with Local
       Rule 8.3, or

    3. A notice of Voluntary Dismissal (Fed. R. Civ. P. 41) as to all Defendants.

       No oral argument will be heard on this matter unless ordered by the Court. The Order will
stand submitted upon the filing of a timely and appropriate response. Failure to file a timely and
appropriate response to this Order may result in dismissal.



                                                                                         -       :        -
                                                      Initials of Deputy Clerk     gga




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 1 of 1
